ORDER OF COURT*
Having received the mandate of the Supreme Court of the United States in this cause, dated February 28, 1967, vacating the judgment of this Court and remanding the case for further proceedings not inconsistent with the opinion and order of the Supreme Court dated February 20, 1967, reflected in the mandate, in order that such proceedings may be had in this cause, “in conformity with the judgment of this Court above stated, as accord with right and justice, and the Constitution and laws of the United States * * *,” and having further considered the matter after argument on behalf of the appellant, the State, and the appellees, James V. Giles and John G. Giles, as to the meaning and effect of the mandate, opinion and order,
It is this 5th day of April, 1967, by the Court of Appeals of Maryland in obedience to said mandate and in conformity with the opinion of the Supreme Court, ORDERED, six judges concurring, that the case be remanded to the Circuit Court for Montgomery County without affirmance or reversal of the Order of that court appealed from, awarding James V. Giles and John G. Giles a new trial, for further proceedings in said cause either through amendment of the pleadings, the introduction of additional evidence or otherwise, as in Maryland Rule 871 provided, said further proceedings to be in conformity and not inconsistent with the opinion of the Supreme Court in this cause.
It is further ordered that the mandate of this Court shall issue forthwith and that the costs be paid by Montgomery County.
/s/ Hall Hammond Chief Judge

 Dissenting opinion by Barnes, J., at page 660.